Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 1/16/2022.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10526597.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 9 is drawn to a method of improving a protein binding site, the method comprising the steps of: synthesizing a single substitution library for each of a plurality of domains of a protein binding site, wherein each member of a single substitution library has a nucleotide sequence that encodes amino acid changes at a single amino acid position of its associated domain and that overlaps a nucleotide sequence of at least one member of a different single substitution library, and wherein the domains of the protein binding site are singly substituted at from 1 to 250 amino acid positions; expressing separately each member of each single substitution library as a pre-candidate protein; incubating in a reaction mixture under binding conditions the pre-candidate proteins of each single substitution library with target molecules; washing the target molecules and from pre-candidate proteins remaining bound form a selected library for each domain of the protein; shuffling members of the selected libraries in a PCR to produce a combinatorial shuffled library; expressing members of the shuffled library as candidate proteins; incubating in a reaction mixture under binding conditions the candidate proteins with target molecules; washing the target molecules so that a fraction of candidate proteins remain bound; and selecting members of the shuffled library which encode candidate proteins which remain bound and claim 1 in U.S. Patent Number 10526597 is drawn to a method of improving a predetermined characteristic of a protein binding site, the method comprising the steps of: synthesizing a single substitution library for each of a plurality of domains of a protein binding site, wherein each member of a single substitution library has a nucleotide sequence that encodes amino acid changes at a single amino acid position of its associated domain and that overlaps a nucleotide sequence of at least one member of a different single substitution library, and wherein the domains of the protein binding site are singlely substituted at from 1 to 250 amino acid positions; expressing separately each member of each single substitution library as a pre-candidate protein; incubating in a reaction mixture under binding conditions the pre-candidate proteins of each single substitution library with target molecules; washing the target molecules so that pre-candidate proteins having an affinity less than a predetermined affinity dissociate; forming a selected library for each domain of the protein from members of each substitution library which encode pre-candidate proteins that remain bound to the target molecules; shuffling members of the selected libraries in a PCR to produce a combinatorial shuffled library; expressing members of the shuffled library as candidate proteins; incubating in a reaction mixture wider binding conditions the candidate proteins with target molecules; washing the target molecules so that candidate proteins having an affinity less than a predetermined affinity dissociate; and isolating members of the shuffled library which encode candidate proteins which have an affinity to the target molecules greater than or equal to the predetermined affinity.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10526597.

Discussion and Answer to Argument
Applicant states that they have submitted a Terminal Disclaimer (Reply, starting on page 5).  The record shows that no such Terminal Disclaimer has been submitted. Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639